Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 19, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thangarasa US 20200204318.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 

Regarding claims 1, 10, 19, 26, Thangarasa teaches a method performed by a wireless device for lean carrier operation, the method comprising:
obtaining lean carrier assistance information (LCAI), the LCAI comprising one or more of the following sets of information for a carrier frequency:
reference signal (RS) muting pattern information, wherein the RS muting pattern information provides a RS muting pattern used in one or more cells on the carrier frequency (fig. 1, abstract, [0016, 0029, 0211] for support see prov. Fig. 1, CRS muting operation, lean carrier operation, reference signal muting, [00016], expected bandwidth pattern corresponding to lean carrier operation, the expected bandwidth pattern is a 
coverage area information, wherein the coverage area information indicates a coverage area where the RS muting is applied or is expected to be applied on one or more cells operating on the carrier frequency; and

performing one or more radio operational tasks using the LCAI.

Allowable Subject Matter
Claims 2-9, 11-18, and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.